Opinion filed November 16,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00119-CV
                                                    __________
 
IN THE MATTER OF THE
ESTATE OF RAYMOND
                GERALD
ROBERTS, DECEASED

 
                                   On
Appeal from the 106th District Court
                                                         
Dawson County, Texas
                                                 Trial
Court Cause No. 10-08-1422
 

 
                                            M
E M O R A N D U M    O P I N I O N
Lamesa
National Bank is the only remaining appellant in this appeal.  It has filed an
unopposed amended motion to dismiss the appeal pursuant to Tex. R. App. P. 42.1(a)(1).  In the
motion, appellant states that it “no longer desires to prosecute its appeal.”  Therefore,
in accordance with appellant’s request, we dismiss the appeal.
The
motion to dismiss is granted, and the appeal is dismissed.
 
November 16, 2012                                                                PER
CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Hill.[1]




[1]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth, sitting by assignment.